DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on December 15, 2020.
In response to Applicant’s amendment of the claims, please note the new claim rejections under 35 U.S.C. 112, written description requirement, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding 103 claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.  Some of the 103 rejections have been withdrawn, but some 103 rejections remain.
Regarding the “Claim Interpretation” section, Applicant argues against the interpretations of “data acquisition device” and “sensing device” in claim 34 under 112(f)/sixth paragraph (note that this is not the case for these terms in new claims 44-45 
The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51.

To test Applicant’s argument here, Examiner performed a prior art search for the term “data acquisition device” before Applicant’s priority date.  There did indeed appear to be many mentions of “data acquisition device” in the results of such search, far more than Examiner had time to review.  However, Examiner did do a quick check of some of the results, to get an idea of if a defined structure, or at least a defined set of structures, are associated with the term “data acquisition device” in the prior art.  Examiner concluded from the quick review that that was not the case.  Rather, it appeared to Examiner, from the references reviewed, that “data acquisition device” could be interpreted in the prior art potentially as broadly as basically any device that acquires data, regardless of the structure of the device.  (This might not be the case for every individual prior art reference, but the point was to establish whether or not there appeared to be an art-wide structural meaning assigned to the term “data acquisition device,” and there did 
If some other interpretation is intended, Applicant does have some options.  For example, sufficient structure to perform the function could be added to the “data acquisition device” in claim 34; one way of doing this would be to bring the element/limitation of claim 44 into claim 34.  For the sensing device, if this is meant to by synonymous with “sensor,” one could simply replace the term “sensing device” with the word “sensor.”  This gets around the 112(f)/sixth paragraph issue by avoiding the generic placeholder word “device.”
Regarding Applicant’s arguments with respect to structure in the specification, or single means, these are not the point of the “Claim Interpretation” section.  Rather, the “Claim Interpretation” section is simply stating that the “data acquisition device” and the “sensing device” (again, only in claim 34) are being interpreted under 112(f)/sixth paragraph.
The amendment to claim 34 for 101 purposes still does not overcome the 101 rejections.  This is because, although the identity of the object is now verified by comparing the scanned information with the dimensions of the package, the claim does not state how the dimension data is obtained.  This means that the dimensions could simply be input into the computing system by a human, or looked up from a database connected to the computing system.  This is different from claim 1, which does not have a 101 rejection, and which obtains the dimension data in an automated manner using 
Regarding the remaining 103 rejections, Applicant attempted to amend around the prior art in claim 1.  However, Examiner was able to find the newly added subject matter in the previously cited prior art.  For example, Examiner found the edge detection in Patel and the further continuous tracking in Razumov (see the 103 rejection of claim 1 for details).  Applicant also argues that Dearing does not disclose determining whether an item is a package.  Examiner disagrees.  As explained in the 103 rejection for claim 1, Dearing scans an item (which may be a package), and compares the scanned data with physical characteristic(s) of the item to confirm that the item with the physical characteristics is the same item referenced in the scanned item information.  This is a verification of the identity of the scanned item using physical characteristic(s).  Dearing states that its items may be packages.  If one confirms the identity of an item as a particular item, and that item is a package, then one has also confirmed that item is a package.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Information Disclosure Statement
Examiner notes that Applicant has included USPTO Office action(s) in Applicant’s recent information disclosures statement(s).  Please note that a reference 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data acquisition device” in claim 34; and “one or more sensing devices” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-41 and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 34, as amended, states:  “determining by the computer processor that the detected object is a first object to be detected in the area after the package identification information is obtained from the scannable medium by comparing, by the computer processor, dimensions of the object and the package identification information obtained from the scannable medium”.  Examiner reviewed Applicant’s specification and was unable to find support for this particular element/limitation.  Examiner searched Applicant’s specification-as-originally-filed for occurrences of the word “first,” to find portions of the specification addressing determining that a detected object is the first object to be detected in the area after scanning the scannable medium.

The image processing CPU 122 detects (step 310) the presence of the package 116-1, as described in more detail in connection with FIG. 5. The image processing CPU 122 then attempts to identify (step 312) the detected package as that package expected to be loaded (i.e., from step 306). Identifying the package 116-1 generally entails comparing certain visible characteristics of the package 116-1 to certain barcode information obtained during the scanning operation. In one embodiment, the size of the package measured using the camera(s) 118 of the delivery vehicle 202-1 is compared to the expected package dimensions as read from the barcode. In another embodiment, the image processor 122 registers the package 116-1 by virtue of the package 116-1 being the first package detected after notification (at step 306) of the package 116-1 being scanned. In such an instance, the image processor 122 can register the package 116-1 by associating image data captured by the camera(s) with the identification number read from the barcode of the detected package 116-1.

The immediately preceding quotation begins by describing the identification of a package after it is detected, by comparing information from the package’s barcode with visible characteristics of the package, identifying a package for which such information matches.  This would be basically establishing a connection between a package in an image and the particular scan.
However, the quotation then switches to a different embodiment.  In this embodiment, the package in the image is identified as the scanned package if it is the first package detected by camera(s) after the corresponding scan event.  Note the difference between the above two embodiments.  Both attempt to connect a scanned package to a package in an image.  The first does so by matching information from the scan to visible characteristics of the package in the image.  The second does so by assuming that the imaged package is the same package as the package most recently scanned.  One can picture the second embodiment as comparable to a package on a conveyor belt, or subject to some other series of ordered processes.  If packages are 
This is not what the amended claim limitation states.  The amended claim limitation mixes the above two separate embodiments by stating that the detected object is determined to be the first object detected in the area after the scan event by comparing the object’s dimensions with information from the scan event.  As Examiner explained above, the specification supports identifying the package by the package being the first imaged after the scan event.  It does this by imaging the package before any other packages after the scan event; Examiner could not find any disclosure of a dimension verification being used to determine that this is the first package imaged after the scan event.  In a way, the claim language is almost the reverse of the specification disclosure.  The specification uses the “first package imaged after the scan event” to identify the package, while the claim language uses a sort of package identification verification (the dimension matching) to establish a package as the “first package imaged after the scan event”.  Thus, Examiner did not find support for this claim limitation in Applicant’s specification-as-originally-filed.
There is also a second reason for this rejection of claim 34.  As now amended, the claim determines that the detected object is a first object to be detected in the area after the package information is obtained from the scannable medium, as discussed above.  The next paragraph registers the first object as the package being present in the area.  However, the paragraph after that states “determining that the object is the first object to be detected in the area after the package identification information is obtained from the scannable medium”.  This appears to be a repeat of the earlier 
The dependent claims incorporate the above written description issues via such dependencies.
Therefore, these claims are rejected under 35 U.S.C. 112, written description requirement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 34-36, 38-40, and 44-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 34, Claim(s) 34 recite(s):
- obtaining package identification information associated with a package;
- detecting motion at a location in the area based on the image information acquired of the area, including determining at least one of movement, a presence, and a position of the package or a velocity of the movement of the package at the location in response to integrating and comparing images of the image information acquired at different times;
- detecting an object at the location in the area in response to detecting motion based on the image information acquired of the area;
- determining that the detected object is a first object to be detected in the area after the package identification information is obtained from the scannable medium by comparing dimensions of the object and the package identification information obtained from the scannable medium;
- registering the first object as the package as being present in the area at the location of the detected object in response to detecting a match between the dimensions of the package and the package identification information obtained from the scannable medium;
- determining that the object is the first object to be detected in the area after the package identification information is obtained from the scannable medium;
- continuously tracking the first object after registering the package to detect whether the registered package is at a different position than the location of the detected object.

- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to package tracking, which is part of shipping, typically a commercial activity between parties.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- obtaining, by a data acquisition device, information from a scannable medium; data acquisition device; continuously acquiring, by one or more sensing devices, image information of the area; one or more sensing devices; a computer processor in electronic communication with both the data acquisition device and the one or more sensing devices; computer processor:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 35-36, 38-40, and 44-45, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional 
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- outputting by displaying (claim 35);
- three-dimensional (3D) image information (claim 40);
- scanner (claim 44);
- camera (claim 45).
Regarding Claim 36, note that guiding placement of the package to the location may simply comprise outputting instructions.
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 39 merely adds detail concerning what the package identification information may comprise.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 34-36, 38-40, and 44-45 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes, US 7689465 B1, in view of Edwards, US 20120257061 A1, in further view of Dearing, US 20140270356 A1, in further view of Razumov, US 20020095353 A1, in further view of Patel, US 20010027995 A1.
As per Claim 1, Shakes discloses:

- obtaining package identification information from a scannable medium associated with a package (column 13, lines 28-43 (most of this paragraph is important); column 14, lines 45-67 (“In other embodiments, however, the packing personal processing an order may utilize a scanning device to read an identification code associated with the order throughout the processing of the order and thus control system 300 may be configured to receive the identification code data and use it to match captured images with the correct order.”); column 15, lines 17-35 (“For example, after processing an order, a processing agent may use a scan code reader to read an identification code on the packed and sealed order and control system 300 may receive the identification code and information indicating the completion of order processing for that order.  In some embodiments, images may be continually captured and control system 300 may analyze the captured images, or receive motion detection or manual signals, in order to determine which of the images to associate with a particular order.”));
- continuously acquiring image information of the area (column 7, lines 32-56 (“In yet another embodiment, one or more image capture devices may be configured to continuously capture images or video, and a control system or other software (or hardware) system may analyze the continually captured images to determine which images include views of the order being processed.”)).
Shakes fails to disclose detecting motion at a location in the area based on the image information acquired of the area; detecting an object at the location in the area in response to detecting motion based on the image information acquired of the area.  Edwards discloses detecting motion at a location in the area based on the image information acquired of the area (paragraph [0027] (“As an optional sixth step, the cameras 32 may continuously collect video images.  One or more motion detection algorithms on a motion detection processor 40, 42 within the cameras 32 can be used to detect and allow a tracking processor 40, 42 within the server 38 to follow a moving object through the neighborhood.  In this case, the motion processors 40, 42 may analyze video from more than one camera 32 to detect moving objects and the tracking processor may correlate the movement of the detected object among cameras 32.”)); detecting an object at the location in the area in response to detecting motion based on the image information acquired of the area (paragraph [0027] (“As an optional sixth step, the cameras 32 may continuously collect video images.  One or more motion detection algorithms on a motion detection processor 40, 42 within the cameras 32 can be used to detect and allow a tracking processor 40, 42 within the server 38 to follow a moving object through the neighborhood.  In this case, the motion processors 40, 42 may analyze video from more than one camera 32 to detect moving objects and the tracking processor may correlate the movement of the detected object among cameras 32.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shakes such that the invention detects motion at a location in the area based on the image information acquired of the area; and the invention detects an object at the location in the area in response to detecting motion based on the image information acquired of the area, as disclosed by Edwards.  Motivation for the modification is provided by Edwards in that this can be a part of following and tracking objects (paragraph [0027]).
The modified Shakes fails to disclose determining from physical information that the object is a package; identifying the package including:  determining a distinguishing characteristic of the package, comparing the distinguishing characteristic of the object detected in the area with the package identification information obtained from the scannable medium, and determining the package as being present in the area at the location of the detected object in response to detecting a match between the distinguishing characteristic of the object and the package identification information obtained from the scannable medium.  Dearing discloses determining from physical information that the object is a package (paragraph [0036] (“In some embodiments, the item can be, for example, a package, a letter, or any other identifiable object.”); paragraph [0064] (“In some embodiments, the testing module 116 can be configured to facilitate ascertaining information related to a scanned item.   In some embodiments, this information related to a scanned item can comprise, for example, physical information relating to the scanned item such as the dimensions of the scanned item, the weight of the scanned item, the type of services 
The modified Shakes fails to disclose registering the package as being present in the area at the location of the detected object in response to determining the package as being present in the area at the location of the detected object; continuously tracking the package after registering the package to detect whether the registered package is at a different position than the location of the detected object.  Razumov discloses registering the package as being present in the area at the location of the detected object in response to determining the package as being present in the area at the location of the detected object (paragraph [0006]; paragraph [0007]); continuously tracking the package after registering the package to detect whether the registered package is at a different position than the location of the detected object (paragraph [0006]; paragraph [0007]; paragraph [0010] (“The tracking system may maintain a package address data stream indicating changes in location of the package formed in the storage facility until the packet is received by the customer.”); paragraph [0047] (“As described in more detail later, the central data base and control system 16 includes a tracking system 24 (FIG. 2) for tracking a product ordered by a customer from the moment the product is packed at the respective storage facility 14 until the moment the ordered product is received by the customer.”); paragraph [0054] (“As schematically illustrated in FIG. 2, the tracking system 24 includes a number of mechanisms that enable a product ordered by a customer to be tracked from the moment the product is packed at the 
The modified Shakes fails to disclose wherein the physical information is determined from the image information; executing an edge detection process to determine a distinguishing characteristic of the package.  Patel discloses wherein the physical information is determined from the image information (paragraph [0067] (“However, in the present invention, a handheld code reader is used to provide an approximation of real time or full-motion video output through the standard scanner interface.”); paragraph [0068] (“Thus, the code reader can be used in a fashion similar to a camcorder. The system can double as a code reader and a video camera, video display or video recorder, such as those used in surveillance applications.”); paragraph [0102] (“The following discussion presents the equations to obtain actual 3D dimensions from a 2D projection (image) of an object.”); paragraph [0113] (“FIGS. 11, 12(a) and 12(b) illustrate an alternative embodiment of the present invention which measures the dimensions and distance of a target object 800.”); paragraph [0118] (“While dimensioning aspects of the present invention has been described in connection with imaging code readers located on stands or in fixed positions, it will be understood that aspects of the present invention may be practiced with mobile or handheld code readers as well.”)); executing an edge detection process to determine a distinguishing characteristic of the package (paragraph [0112] (“A simple classical edge detection image processing algorithm can be implemented to determine the width and the length of the box from the dimensions of the line segments 228 and 230.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the physical information is determined from the image information; and the invention executes an edge detection process to determine a distinguishing characteristic of the package, as disclosed by Patel.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the method of determining dimensions of Patel for the method of determining dimensions of Dearing.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The modified Shakes fails to disclose determining a movement, a presence, and a position of the object at the location in response to integrating and comparing images of the image information acquired at different times.  Patel further discloses determining a movement, a presence, and a position of the object at the location in response to integrating and comparing images of the image information acquired at different times (paragraph [0072] (“The system of the present invention is also capable of capturing multiple frames at regular intervals.  Similar objects can be identified in adjacent frames resulting in a motion tracking algorithm.  An object's speed can be estimated by measuring the position and time differences of the object between multiple image frames.”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention determines a movement, a presence, and a position of the object at the location in response to integrating and comparing images of the image information acquired at different times, as disclosed by Patel, since the claimed invention is merely a combination of old 

As per Claim 5, Shakes further discloses processing image data to detect motion corresponding to movement of the package in the area (column 7, lines 5-56).

As per Claim 6, Shakes further discloses wherein the package identification information includes markings on the package (column 13, lines 28-43; column 14, lines 45-67; column 15, lines 17-35).

As per Claim 7, the modified Shakes fails to disclose wherein the image information of the area is three-dimensional (3D) image information.  Dearing further discloses wherein the image information of the area is three-dimensional (3D) image information (claim 20; claim 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the image information of the area is three-dimensional (3D) image information, as disclosed by Dearing.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is in the substitution of the three-dimensional image information of Dearing for the image information of Shakes.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 43, the modified Shakes fails to disclose wherein determining the distinguishing characteristic of the object detected at the location in the area comprises executing a edge detection technique to determine dimensions of the package.  Patel further discloses wherein determining the distinguishing characteristic of the object detected at the location in the area comprises executing a edge detection technique to determine dimensions of the package (paragraphs [0022]-[0023]; paragraphs [0111]-[0112]; paragraph [0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that determining the distinguishing characteristic of the object detected at the location in the area comprises executing a edge detection technique to determine dimensions of the package, as disclosed by Patel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Edwards in further view of Dearing in further view of Razumov in further view of Patel in further view of Zhao, US 20140108136 A1.
As per Claim 2, the modified Shakes fails to disclose displaying a representation of the area; and marking the location of the registered package on the displayed representation with at least a portion of the package information.  Zhao discloses displaying a representation of the area; and marking the location of the registered package on the displayed representation with at least a portion of the package information (Figure 5A; paragraph [0031]; paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention displays a representation of the area; and marks the location of the registered package on the displayed representation with at least a portion of the package information, as disclosed by Zhao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Edwards in further view of Dearing in further view of Razumov in further view of Patel in further view of Berger, US 20150254906 A1.
As per Claim 3, Shakes further discloses wherein package identification information may come from the scannable medium associated with the package (column 13, lines 28-43; column 14, lines 45-67; column 15, lines 17-35).
The modified Shakes fails to disclose guiding placement of the package to the location in response to obtaining the package identification information.  Berger discloses guiding placement of the package to the location in response to obtaining the package identification information (paragraph [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention guides placement of the package to the location in response to obtaining the package identification information, as disclosed by Berger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, the modified Shakes fails to disclose wherein the step of guiding placement of the package into the area includes identifying a location at which to load the package.  Berger further discloses wherein the step of guiding placement of the package into the area includes identifying a location at which to load the package (paragraph [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the step of guiding placement of the package into the area includes identifying a location at which to load the package, as disclosed by Berger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Shakes fails to disclose identifying a location by illuminating the location.  Dearing discloses identifying a location by illuminating the location (paragraph [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention identifies a location by illuminating the location, as disclosed by Dearing, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Edwards in further view of Dearing in further view of Razumov in further view of Patel in further view of Or-Bach, US 6988079 B1.
As per Claim 8, the modified Shakes fails to disclose guiding a search for the package in the area by illuminating at least a portion of the package.  Or-Bach discloses guiding a search for the package in the area by illuminating at least a portion of the package (column 2, lines 1-14; column 7, line 58, through column 8, line 26).  It would have been obvious to one of ordinary skill in the art before the effective filing .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shakes in view of Edwards in further view of Dearing in further view of Razumov in further view of Patel in further view of Hiroi, US 20170066597 A1.
As per Claim 42, the modified Shakes fails to disclose generating the image information acquired of the area from a combination of at least one camera and at least one depth sensor.  Hiroi discloses generating the image information acquired of the area from a combination of at least one camera and at least one depth sensor (paragraph [0160]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Shakes such that the invention generates the image information acquired of the area from a combination of at least one camera and at least one depth sensor, as disclosed by Hiroi.  Motivation for the modification is provided by Hiroi in that this is a way to provide a three-dimensional image (paragraph [0160]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu, US 20030024987 A1 (method of and apparatus for producing a digital image of an object with reduced speckle-pattern noise, by consecutively capturing, buffering and processing a series of digital images of the object over a series of consecutively different photo-integration time periods).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628